IN THE DISTRICT COURT OF APPEAL
                                          FIRST DISTRICT, STATE OF FLORIDA

PATRICK J. O'HAVER,                       NOT FINAL UNTIL TIME EXPIRES TO
                                          FILE MOTION FOR REHEARING AND
       Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                        CASE NO. 1D16-4816

JULIE L. JONES, SECRETARY,
FLORIDA DEPARTMENT OF
CORRECTIONS and FLORIDA
COMMISSION ON OFFENDER
REVIEW,

       Respondents.

_____________________________/

Opinion filed October 6, 2017.

Petition for writ of certiorari.

Patrick J. O’Haver, pro se, Petitioner.

Kenneth S. Steely, General Counsel, and Beverly Brewster, Assistant General
Counsel, Department of Corrections; Rana Wallace, General Counsel, Florida
Commission on Offender Review, Tallahassee, for Respondents.




PER CURIAM.

       DENIED.

ROWE, MAKAR, and BILBREY, JJ., CONCUR.